DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Bandhauer et al (US 7455404 B2).
Re claim 1, Bandhauer et al teaches a multifocal ophthalmic lens comprising: an anterior surface (see numerals 100, 200, 300); a posterior surface (see numerals 100, 200, 300); and

at least one diffractive structure including a plurality of echelettes having at least one step height of at least one wavelength and not more than two wavelengths in optical path length, the at least one diffractive structure residing on at least one of the anterior surface and the posterior surface, the at least one diffractive structure (see col 4, line 60 through col 5 line 3 and col 5 lines 4-21) providing: a first diffractive order for a first focus corresponding to a first focal length (see col 5 lines 4-21); and a second diffractive order for a second focus corresponding to a second focal length, the second focal length being different from the first focal length (see col 5 lines 4-21);
wherein the diffractive structure excludes a Oth diffractive order (see col 5 lines 4-21).
	Re claim 2, Bandhauer et al teaches wherein a chromatic aberration is reduced such that a polychromatic performance is substantially equivalent to a principle monochromatic performance (see col 1 line 59 through col 2 line 3).
	Re claim 3, Bandhauer et al teaches wherein the lens has at least one base curvature (see col 4, lines 27-47).
	Re claim 4, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the anterior surface (see numerals 100, 200, and 300).
	Re claim 5, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the posterior surface (see col 3 lines 6-10).
	Re claim 6, Bandhauer et al teaches formed by at least one of the following materials: silicone, hydrogel, and acrylic (see col 10 lines 10-27).
	Re claim 7, Bandhauer et al teaches having a circular cross- section (see numeral 12).
	Re claim 8, Bandhauer et al teaches having an aspheric, toroidal, and/or biconic shape (see col 13, lines 10-27).
	Re claim 9, Bandhauer et al teaches further comprising a plurality of zones, each zone corresponding to a different range in distance perpendicular to an optical axis, wherein each different zone has a different diffractive structure (see col 5 lines 4-21).
	Re claim 10, Bandhauer et al teaches further including at least a base curvature, a toricity, an asphericity, the at least one diffractive structure being a partial aperture diffractive structure and an apodization of the plurality of echelettes (see col 10 lines 30-49).
	Re claim 11, Bandhauer et al teaches wherein the ophthalmic lens is selected from an intraocular lens, a contact lens and a spectacle lens (see col 7 lines 8-35).
	Re claim 12, Bandhauer et al teaches a multifocal ophthalmic device comprising: an ophthalmic lens having an anterior surface (see numerals 100, 200, 300), a posterior surface (see numerals 100, 200, 300), and at least one diffractive structure including a plurality of echelettes having at least one step height of at least one wavelength and not more than two wavelengths in optical path length, the at least one diffractive structure residing on at least one of the anterior surface and the posterior surface, the at least one diffractive structure (see col 4 line 60 through col 5 line 3 and col 5 lines 4-21) providing: a first diffractive order for a first focus corresponding to a first focal length (see col 5 lines 4-21), and a second diffractive order for a second focus corresponding to a second focal length, the second focal length being different from the first focal length (see col 5 lines 4-21); wherein the diffractive structure excludes a Oth diffractive order (see col 5 lines 4-21); and a plurality of haptics coupled with the ophthalmic lens (see col 11 lines 1-20).
	Re claim 13, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the anterior surface (see numerals 100, 200, 300).
	Re claim 14, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the posterior surface (see col 3 lines 6-10).
	Re claim 15, Bandhauer et al teaches further comprising a plurality of zones, each zone corresponding to a different range in distance perpendicular to an optical axis, wherein each different zone has a different diffractive structure (see col 5 lines 4-21).
	Re claim 16, Bandhauer et al teaches further including at least a base curvature, a toricity, an asphericity, the at least one diffractive structure being a partial aperture diffractive structure and an apodization of the plurality of echelettes (see col 10 lines 30-49).
	Re claim 17, Bandhauer et al teaches a method for fabricating a multifocal ophthalmic lens comprising: designing an ophthalmic lens configured for use based upon a wavelength, the ophthalmic lens having an anterior surface (see numerals 100, 200, 300), a posterior surface (see numerals 100, 200, 300), and at least one diffractive structure including a plurality of echelettes having at least one initial step height, the at least one diffractive structure residing on at least one of the anterior surface and the posterior surface, the at least one diffractive structure (see col 4 line 60 through col 5 line 3 and col 5 lines 4-21) providing: a first diffractive order for a first focus corresponding to a first focal length (see col 5 lines 4-21); and a second diffractive order for a second focus corresponding to a second focal length, the second focal length being different from the first focal length (see col 5 lines 4-21); wherein the diffractive structure excludes a Oth diffractive order (see col 5 lines 4-21); adding one wavelength to the at least one initial step height to provide at least one final step height (see col 5 lines 27-57) ; and fabricating the ophthalmic lens using the at least one final step height for the at least one diffractive structure (see col 5 lines 27-57).
	Re claim 18, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the anterior surface (see numerals 100, 200, 300).
	Re claim 19, Bandhauer et al teaches wherein the at least one diffractive structure is incorporated into the posterior surface (see col 3 lines 6-10).
	Re claim 20, Bandhauer et al teaches wherein the ophthalmic lens further comprises a plurality of zones, each zone corresponding to a different range in distance perpendicular to an optical axis, wherein each different zone has a different diffractive structure (see col 5 lines 4-21).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10993798. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations for example including first diffractive order, second diffractive order and echelettes.  Both claim sets appear to display an anticipatory relationship over each other due to similar or the same limitations being present.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10426599. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same limitations for example including first diffractive order, second diffractive order and echelettes.  Both claim sets appear to display an anticipatory relationship over each other due to similar or the same limitations being present.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 2011/0149236 A1		US 4881805 A 	US 4995715 A 				US 5121980 A 		US 20150320547 Al
US 20100312337 Al 		US 20060244905 Al 					US 20090234448 Al		US 20080198326 Al

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872